    Case: 1:20-cv-06808 Document #: 33 Filed: 01/18/21 Page 1 of 2 PageID #:3080


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


 Case Title: Stanley Black & Decker, Inc.    Case Number: 20-cv-06808
 v. THE PARTNERSHIPS AND
 UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON
 SCHEDULE “A”,
An appearance is hereby filed by the undersigned as attorney for:
#1 thiss1418, #2 yunfm2020, #13 chingtywell,
#19 yun169, #20 yuntuo201818, #23 onfly6688, #38 toolpower416, #64
batteryfactoryoutlet.com, #65 batterybatterybattery.com, #66 www.eplusbatteries.com,
#67 www.batteriesup.com, #68 vanonbatteries.com, and #70 shgeenbatteries.com,


Attorney name (type or print): Christopher Keleher

Firm:     The Keleher Appellate Law Group, LLC

Street address:         1 East Erie Street, Suite 525

City/State/Zip:     Chicago, Illinois 60611

 Bar ID Number: 6277771                               Telephone Number:          312-448-8491
 (See item 3 in instructions)

Email Address: ckeleher@appellatelawgroup.com

Are you acting as lead counsel in this case?                                   Yes           No

Are you acting as local counsel in this case?                                  Yes           No

Are you a member of the court’s trial bar?                                     Yes           No

If this case reaches trial, will you act as the trial attorney?                Yes           No

If this is a criminal case, check your status.                   Retained Counsel
                                                                 Appointed Counsel
                                                                 If appointed counsel, are you a
                                                                     Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.
   Case: 1:20-cv-06808 Document #: 33 Filed: 01/18/21 Page 2 of 2 PageID #:3081


Executed on January 18, 2021

Attorney signature:   S/ Christopher Keleher
                      (Use electronic signature if the appearance form is filed electronically.)
                                                                                      Revised 8/1/2015
